Citation Nr: 1233074	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psoriasis. 

2.  Entitlement to service connection for claimed joint pain, to include psoriatic arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for psoriasis with claimed joint pain.

In May 2012, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The Board notes that additional evidence was received subsequent to the last Supplemental Statement of the Case issued in August 2011.  A waiver of the RO's initial consideration of this evidence was provided in May 2012.  38 C.F.R. § 20.1304(c) (2011).

The Board notes that the RO adjudicated the matters on appeal as a claim for service connection for psoriasis with claimed joint pain.  However, argument submitted by the Veteran, as well as the evidence presented, makes it clear that the Veteran's claim for psoriasis with claimed joint pain includes a claim for psoriatic arthritis.  Thus, in light of the record and the Board's findings herein, the Board has recharacterized the claim on appeal as reflected on the title page.  

The issue of entitlement to service connection for claimed joint pain, to include psoriatic arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDING OF FACT

Psoriasis had its onset during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for establishing service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In light of the fully favorable determination in this case on the issue of entitlement to service connection for psoriasis, no further discussion of VCAA compliance is necessary. 


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims entitlement to service connection for his currently diagnosed psoriasis, which he contends arose during active service due to exposure to petroleum products.
 
The service treatment records show that in December 1968, the Veteran sought treatment for a reddish colored rash on his arms which had been present for approximately two weeks.  He was treated with Benadryl.  In early January 1969, he was noted to have had discrete, scaling, pruritic lesions on the forearms for approximately three weeks.  It was recorded that he worked with fuel and strong soaps.  The impression was contact dermatitis and the Veteran was instructed to wear gloves and sleeves and avoid contact.  The Veteran was seen again a few days later and reported that he continued to have problems.  He was provided boric acid ointment to be used four times daily.  Later that month the Veteran was evaluated and it was noted that his contact dermatitis had not been helped by boric acid ointment.  He was treated with Hydrocortisone ointment 1 percent.  About two weeks later, near the end of January 1969, the Veteran reported that he had been improving slightly when he ran out of the Hydrocortisone ointment.  The examiner noted that some of the lesions on the right forearm were becoming infected.  The Veteran was treated with Hydrocortisone ointment and surgical soap.  A December 1969 entry indicates that the contact dermatitis on the Veteran's arms was improving.  During the July 1971 separation examination, the Veteran endorsed a history of skin diseases, but the skin was evaluated as normal at that time.

Private treatment records show that the Veteran has been treated for a skin condition at a dermatology clinic since at least 1991.  While his symptoms were initially diagnosed as contact dermatitis in September 1991, he was later diagnosed with psoriasis in January 1997.  In the early 1990s he was noted to have a rash on his arms and legs, which was observed to be "all over" his body by 2000.  Private dermatology records reveal that the Veteran's diagnosed psoriasis was indicated to be chronic with a duration of years.   

In support of his claim, the Veteran submitted an undated letter from a treatment provider at LeBauer at Brassfield.  The provider indicated that the purpose of the letter was to help establish the timing of the diagnosis of psoriasis.  The provider reportedly first saw the Veteran in 1991 when he was noted to have preexisting psoriasis and was given topical treatments (steroids).  That office where the Veteran was first seen is now closed, but the Veteran continues to be a patient of that practice and the records at the current office began in 1999. 

The Veteran was provided with a VA skin diseases examination in March 2008, during which the claims file was reviewed by the examining physician.  The examiner noted that the Veteran had an incident of contact dermatitis resulting from exposure to fuel in January 1969.  The examiner related that the Veteran was treated for such over a period of weeks, and the examiner did not see any further documentation of any problem from the dermatitis.  Further, the examiner observed that the dermatitis was noted to be on the forearms, there was no notation of any problem with the elbows or with the knees, or with any other part of the body, and no diagnosis of psoriasis was made at that time.  The examiner saw no diagnosis of psoriasis made on the Veteran's separation physical examination, which was made in 1971.  Further, the examiner indicated that no continuing problem noted with the rash or with any kind of skin eruption was noted in the claims file.  The examiner said that the Veteran himself reported that the psoriasis was diagnosed in the 1980s.  After a physical examination, the examiner rendered a diagnosis of psoriasis, under treatment, with residuals.  

The examiner remarked that he was asked to comment on whether the psoriasis was caused by or aggravated by the dermatitis.  The examiner said that he saw no evidence of the psoriasis in the military service.  He saw only the one reference to the incident in 1969 of the contact dermatitis.  There was no mention of any skin problems on the Veteran's examination shortly before his release from military service.  The Veteran states himself that his problems with the psoriasis did not really begin until around 1980.  The examiner concluded that he really cannot connect the condition in service with the Veteran's condition of the psoriasis without resorting, in the examiner's opinion, to speculation.

Recent VA treatment records show that the Veteran receives ongoing treatment for his currently diagnosed psoriasis.  He has been noted to have a long history of this condition, and VA treatment records indicate that he has been treated for such with Enbrel since January 2005.  A September 2009 entry indicates that the Veteran has had psoriasis since 1980.

In written statements, the Veteran claims that his dermatologist has told him that the severe skin trauma that he experienced during service could be the underlying condition that caused his psoriasis to surface.  He also indicated that he did not seek medical treatment after his discharge from service because he did not have insurance coverage through his employer until 1980.

The Veteran has also submitted written statements from his wife and son in support of his claim for entitlement to service connection for psoriasis.  His wife indicated that she has seen the Veteran suffer with psoriasis breakouts since 1980, which started with dry, red, scaly elbows and knees.  She stated that the breakout increased in severity until the psoriasis was over 95 percent of the Veteran's body.  The Veteran's son stated that as he lived with his parents from 1972 to 1992, he saw his father suffer with psoriasis on his elbows and knees.  He first remembered seeing his father suffer with psoriasis when he was 7 to 8 years old.

Additionally, the Veteran has provided several photographs of himself wearing a uniform during service in which lesions can be seen on his face and arms.  He has also submitted recent photographs of his extremities showing lesions on his skin with a similar appearance to the lesions in the service photographs.

In connection with the photographs, the Veteran submitted a copy of an email from a physician at Duke University Medical Center, Dr. R.G., in which the physician noted that while it was tough to see in the pictures, it is very possible that the skin condition captured in the photographs from the Veteran's period of service is psoriasis. 

The Veteran provided testimony before the undersigned Veterans Law Judge during a May 2012 Travel Board hearing.  The Veteran stated that while on a ship during service in 1968 he had an outbreak which began as small spots on the elbows and knees, and progressed to larger spots on his face, arms, legs, and torso.  He also indicated that his occupation in the Coast Guard was an Engineman Third Class, and he was exposed to various chemicals in the course of performing his job.  He believes that a fuel reaction, in part, caused his claimed psoriasis.  Additionally, he stated that he had a traumatic experience during service where he had an accident and fell through the deck, which he believes based on his research, can cause a flare-up of psoriasis.  The Veteran stated that upon his discharge in September 1971, he was still having skin problems on his elbows and knees, but the bad breakout shown in the pictures had cleared up considerably.  After discharge from service, the Veteran worked as a mechanic and initially did not have insurance and could not afford to seek medical treatment.  He first sought treatment for his skin condition in the late 1970s or early 1980s.  The Veteran's representative clarified that the records from the practice where the Veteran was treated for his skin condition,  LeBauer at Brassfield, only go back to 1999.  Further, the physician who initially treated the Veteran has since retired and a new physician has taken his clients.  The Veteran said that in the 1970s and 1980s he experienced psoriasis on his knees, elbows, and knuckles continuously, and all over his body when he would have a bad breakout.

Based on the service treatment records and photographs documenting the existence a skin condition during service, the Veteran's current diagnosis of psoriasis, which was initially assessed as contact dermatitis in his post-service dermatology treatment records, the Veteran's credible testimony of the continuity of symptomatology of his skin condition since discharge from service, and the opinion of the Veteran's physician that it is very possible that the skin condition captured in the photographs from the Veteran's period of service is psoriasis, the Board finds that the evidence in this case is at least in equipoise with regard to the merits of the Veteran's claim for service connection for psoriasis.  Therefore, the benefit-of-the doubt doctrine applies and thus the Veteran's claim of entitlement to service connection for psoriasis is allowed.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for psoriasis is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for claimed joint pain, to include psoriatic arthritis.

The Veteran contends that he has psoriatic arthritis which is related to his period of active service.  As decided herein, the Veteran is service connected for psoriasis.  The Board also observes that as discussed above, the Veteran was treated several times during service for a skin condition, assessed as contract dermatitis.  The Board notes that the record contains conflicting medical evidence with regards to whether the Veteran has a current diagnosis of psoriatic arthritis.

Private treatment records show that during a September 2003 dermatology examination, the Veteran reported having joint pain and he was assessed with psoriatic arthritis.

During the March 2008 VA skin diseases examination, the Veteran reported getting pain for some allegedly psoriasis-induced arthritis, which involves his hands and aggravates his service-connected neck, back, and right shoulder disabilities.  The examiner also noted that the Veteran had some vague aches and pains involving his ankles and knees.  However, examination of the ankles, knees, and hands was unremarkable.

In support of his claim, the Veteran submitted an undated letter from a private treatment provider from LeBauer at Brassfield.  The letter indicated that when the provider first saw the Veteran in 1991, the diagnosis of arthritis related to his psoriasis was discussed at that time.

VA treatment records show that during a February 2010 dermatology clinic visit, the Veteran complained of chronic myalgias/arthralgias.  He subsequently had similar complaints and was assessed with psoriasis, improved but with continued joint pain.  

The Veteran had a VA rheumatology consultation in July 2010 for complaints of diffuse joint pain/muscle aches that had been ongoing for years.  The examining resident physician noted that the Veteran had been on Enbrel therapy for approximately five years, and the Veteran stated that he had experienced improvement in the skin symptoms with therapy, but had no improvement in the musculoskeletal symptoms.  After a physical examination, the assessment was of joint pain, which the examiner noted to be psoriatic arthritis vs. osteoarthritis vs. fibromyalgia.  The physician remarked that the condition was likely diffuse osteoarthritis.  There were no specific fibromyalgia areas of tenderness.  The examiner also noted that he would expect improvement in symptoms with the Veteran's Enbrel treatment if the condition were psoriatic arthritis.  The examiner stated that they must also consider hemachromatosis, hyperparathyroidism, and gout on differential for chronic/diffuse osteoarthritis.  An August 2010 addendum by the attending physician indicated that she personally interviewed and examined the Veteran.  She indicated that she did not find any evidence of inflammatory arthritis upon examination and believed based primarily on symptoms that the Veteran has osteoarthritis and psoriasis.  She noted that the Veteran had absolutely no change in articular symptoms with etanercept.  Later that month, the attending physician authored an addendum in which she indicated that she spoke with the Veteran that day on the phone and reviewed his test results.  The results looked most consistent with osteoarthritis.  She indicated that the findings were not consistent with psoriatic arthritis.  However, subsequent assessments rendered in the VA dermatology clinic, through June 2011, were of psoriasis that was improved, but with continued joint pain.

In an April 2012 letter from a physician at Duke University Medical Center, Dr. R.G., the physician indicated that the Veteran had been under his care since early 2010.  The physician stated that the Veteran suffers from psoriatic arthritis and due to continued disease activity requires close follow-up in their clinic.  He is seen every 3 to 4 months.  

During the May 2012 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran testified that he has had a lot of problems with his joints and has been told by Dr. R.G. at the VA clinic that psoriatic arthritis is what he has in his joints.  He said that over time the psoriatic arthritis will "roughen up" and "eats away" the joints.  He also testified that Dr. R.G. showed him how he can find psoriatic arthritis in his fingernails, because it leaves lesions and rough spots.

While the Veteran has been provided with several VA joints examinations, none have been for the purpose of evaluating the Veteran's claimed psoriatic arthritis.  In light of the above, the Board finds that the Veteran should be scheduled for an appropriate VA examination, by a physician, preferably a rheumatologist, to determine the nature of his current joint pain, to include any possible psoriatic arthritis, and to obtain an opinion as to whether it is related to active service or a service-connected disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Additionally, as noted above, an April 2012 letter from a physician at Duke University Medical Center, Dr. R.G., indicated that the Veteran has been under his care since early 2010.  However, the records of such treatment have not been associated with the claims file.  On remand, after securing the necessary release from the Veteran, the RO/AMC should seek to secure any records of such treatment identified by the Veteran.  Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his claimed joint pain, to include psoriatic arthritis, to specifically include Dr. R.G. at Duke University Medical Center.  After securing the necessary release, the RO/AMC should request any records identified by the Veteran which are not duplicates of those already contained in the claims file.  The RO/AMC should also obtain all relevant VA treatment records from the VA Medical Center in Durham, North Carolina dating since June 2011.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination by a physician, preferably a rheumatologist, to determine the nature of his current joint pain, to include psoriatic arthritis, and to provide an opinion as to its possible relationship to service or the service-connected psoriasis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any joint pain disabilities identified, to include psoriatic arthritis.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current joint pain disabilities identified, to include psoriatic arthritis, arose during service or are related to service, including the complaints and treatment of a skin condition noted therein.  

If the examiner finds the condition is less likely to be the result of service, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current joint pain disabilities identified, to include psoriatic arthritis, are caused by or aggravated (permanent worsening of the underlying condition) by the service-connected psoriasis.  If the examiner finds that any current joint pain disabilities identified, to include psoriatic arthritis, are aggravated by the service connected psoriasis, then the examiner should quantify, if possible, the extent to which the joint pain disabilities identified, to include psoriatic arthritis, have been permanently worsened by the psoriasis.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Following the completion of the above, the RO should review the evidence and determine whether the Veteran's claim for entitlement to service connection for claimed joint pain, to include psoriatic arthritis, may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


